﻿Sir, allow me, first of all, to follow the example of the eminent speakers preceding me in addressing this Assembly and convey to you the warm congratulations of the Republic of Benin on your well deserved election as President of the General Assembly at the forty-fifth session. Being familiar with your proven professional competence, your wide-ranging experience in international affairs and your exceptional qualities, the delegation of Benin is convinced that under your guidance the work of this session will be highly successful. I take pleasure also in paying a special tribute to your predecessor, Mr. Garba, who performed in a very skilful and effective manner the task of conducting the work of the General Assembly not only at the forty-fourth session but at three very important special sessions. Africa as a whole is proud of him and what he has accomplished.
I feel it is my duty on this occasion also to pay a heartfelt tribute to our Secretary-General, Mr. Peres de Cuellar. His intelligence and his dedication have significantly strengthened this Organisation. The sound initiatives he has taken and his tireless efforts to promote the maintenance of international peace and security have greatly enhanced the prestige of the United Nations. This tribute applies also to the Secretary-General's associates and colleagues near and far, who have given so much of themselves in striving to ensure that our Organisation works effectively and that the noble ideals underlying its existence prevail in the world. The excellent annual report of the Secretary-General, on which I take pleasure in complimenting him publicly today, reflects the present prestige and unique role of the United Nations on the international scene. 
I should like also to congratulate the delegation of Liechtenstein, whose country has just been admitted as a Member of the United Nations.
As we approach the end of the twentieth century, history is undergoing changes of exceptional depth and scope which call on mankind more and more pressingly to exercise its collective conscience with the passing of each month and each week we see further transformations taking place in the old international geo-political order.
The era of confrontation is being gradually replaced by one of co-operation, and instead of bloc politics we are seeing the emergence and reinforcement of a spirit of solidarity and a heightened awareness of the need for complimentary approaches.
A particularly striking symbol of this positive and healthy development in our times is, it seems to me, the reunification of Germany, the long-standing and legitimate dream of the German people, for so long jeopardized and delayed by the cold war but now at last a reality which we all applaud.
However promising it may appear, the new international climate that now prevails should not blind us, amid the euphoria of real advances in democracy, freedom and international co-operation, to the fact that our world is still encumbered by dangerous imbalances, hotbeds of tension and intolerable injustices.
The profound changes that are taking place will have fallen short of their ultimate objective if they fail to take into account all regional conflicts and to find the proper resolution of an issue that has become of primary importance for an Organisation that seeks to embody world-wide solidarity, namely, the fundamental problems of North-South relations and in particular those of the African debt and the continued impoverishment of the continent of Africa. 
The reforms that have been taking place in Eastern Europe have very quickly evoked active solidarity on the part of the Western world, and we can only welcome that. Our Western partners, furthermore, assure us that the vital assistance that they lend our economies will not cease in consequence. Nevertheless, I believe that everyone will appreciate our anxieties, confronted with the continued worsening of our situation, when we see the field of intervention of our traditional assistance providers being thus extended.
I should like to take this opportunity to praise the far-sightedness of Mr. Mitterrand, President of the French Republic, and the bold initiatives he is taking to promote development and to bring about the establishment of a fairer and more balanced world order. The great and noble ideas that he champions with such admirable forcefulness and tenacity for the establishment of a more generous and rational world order and the relevant proposals he recently made in Paris at the second United Nations Conference on the Least Developed Countries will, we hope, be appreciated and acted upon by the industrialized countries, for our countries have need of assistance and deserve to be better supported - and I am thinking here particularly of Africa. 
Africa has suffered greatly from the distortions and injustices inherent in the way the world economic system is organised, but it is determined to overcome them, and to that end, it has already made enormous sacrifices.
I particularly welcome, in this respect, the presence in this Hall of the delegation of Namibia, whose people, on 21 March 1990, at the cost of a long and heroic struggle, acceded to independence and sovereignty under the auspices of the United Nations, which successfully organised and conducted the elections that made it possible to establish the first free institutions in that country.
The success thus achieved, with the active support of the entire international community, must be strengthened. It is therefore vital for us to do our utmost to ensure that Walvis Bay, Namibia's only deep-water port, illegally made part of South Africa, is unconditionally returned to the new State as soon as possible.
It is now clear that the combined effects of the pressure applied by the international community and the tenacious struggle of the black majority in South Africa have prevailed over the inhuman apartheid system. Nelson Mandela and some of his companions in captivity are free. Even though much remains to be achieved in South Africa, we cannot fail to see that apartheid has been shaken to its very foundations, and we must accord President De Klerk the historical credit he deserves in that irreversible process. Unfortunately, there is still, no doubt, a long road, full of pitfalls, to be travelled before there will be a non-racial, free society in South Africa. The murderous violence that has been incited, encouraged and kept going by those who do not intend to renounce apartheid proves this very clearly.
For that reason, all the States Members of the United Nations must remain vigilant and mobilised until the odious apartheid system has been fully dismantled. Then and only then will South Africa be able to become a truly great country that has finally renounced its role of policeman, so that it can work positively for peace, reconciliation and progress in all of southern Africa. The peoples of that region aspire to peace and development, and hope that a joint effort will be made by all to bring about a cease-fire and then the peace needed for reconstruction.
In any event, we earnestly hope that the national reconciliation processes in Angola and Mozambique will continue normally, in order to put an end to their internal conflicts and bring about the peace longed for by the suffering people of those countries.
Ī must now speak about the unhappy civil war in Liberia. The events in that country show to what tragic extremes any country may go when its people are subjected to the combined effects of poverty, dictatorship and corruption. There are some, either ill-informed or ill-intentioned, who keep telling us that tribalism is an inescapable fact of life that rules our destiny and is the primary cause of all Africa's ills. 1 would say, however, that Africa is becoming more and more aware of what its future requires, a future that cannot be fully secured except by large-scale integration and co-operation. In the depths of its soul, Africa aspires to economic and social progress in democracy and freedom. The horrifying images of the fratricidal war in Liberia challenge the consciences o£ us all, particularly of the most powerful among us.
Liberia must be helped to end its self-destruction and the atrocities. It must be helped to become once again a sovereign State in which social peace and harmony reign. Africa must assume its responsibilities in this respect, through the Organisation of African Unity (OAU) and the subregional organisations, in accordance with the rules and principles it has set itself and in keeping with the higher interests of the African peoples. 
In Southern Africa, where the governments and people of the Maghreb are seeking greater co-operation, the praiseworthy efforts of our Secretary-General have not yet succeeded in bringing peace to Western Sahara. Benin reaffirms its support for the initiatives of the United Nations and the Organisation of African Unity (OAU) and hopes that the settlement plan set out in Security Council resolution 658 (1990) will bring about a self-determination referendum for the people of Western Sahara.
Since our last session, the situation in the Middle East has not improved at all. On the contrary, it is more explosive today than it ever was. Just as we wore rejoicing at the hope for peace taking shape between Iran and Iraq, the Gulf crisis rekindled all the tensions and revealed in their most threatening aspect the dangers and anxieties which beset that particularly sensitive part of the world.
The Republic of Benin takes the view that mankind faces real and pressing dangers if we do not reach, without delay, a global settlement of the problems of the Middle East. In our opinion, only an international conference under United Nations auspices, with participation on an equal footing by all the parties concerned, can solve those problems effectively and achieve a lasting peace which will guarantee the existence of Israel and of the Palestinian State within secure and recognised boundaries. Without such a conference, how would it be possible to put an end to the interminable war in Lebanon, to the destruction of that country, to the tragedy of the hostages and to terrorism?
The Gulf crisis clearly shows that we cannot put off those vital settlements any longer without plunging the whole region into general ruin, desolation and instability, which will obviously have incalculable tragic consequences elsewhere in the world. 
We have stated in the past ,hat we thought about the Iraqi-Kuwaiti conflict. The principle held dear by the OAU - that the frontiers inherited from colonisation must be inviolable, even if, in the final analysis, they satisfy nobody, is a very wise one. Bo lasting progress can be achieved by force, hegemonism or outright annexation. If the law of the jungle is encouraged instead of being stigmatised and combated, that is tantamount to justifying an order which condemns small countries to being arbitrarily attacked and dominated by those that are stronger. Respect for the norms of international law promotes progress, particularly for our States, which face the greed and hegemonism of the great Powers and of countries which possess some measure of power.
The annexation of Kuwait by Iraq has not helped the peoples of the region it is an unjustified and inadmissible act which cannot and must not be condoned. Iraq must withdraw its troops from Kuwait unconditionally and immediately and restore the lawful and legitimate authorities of that country. Benin associates itself with any action to that end, in particular the effective implementation of all the Security Council resolutions on the subject. 
The situation in Afghanistan and Cambodia also call for our close attention. Benin hopes that the current negotiations will allow those two countries to regain peace and unity.
The peaceful reunification of the two Yemens on 22 May 1990, and that of the two Germanys on 3 October 1990, should prompt the international community to step up its work to bring about a peaceful reunification of the two Koreas. Benin, which has restored its diplomatic relations with South Korea and which fervently hopes that it will be able to maintain and even strengthen its long-standing relations of friendship and co-operation with North Korea, will continue to strive actively for the achievement of unity and the independent and peaceful reconciliation of the peninsula.
In Central America, Benin welcomes all the work now under way to restore peace and security to that region.
Mow that we are seeing the end of the cold war and bloc politics, the most powerful among us should address themselves resolutely to defusing regional conflicts and should devote the necessary means to terminating the arms race and combating famine, poverty and disease. For, as we approach the end of the twentieth century, those scourges continue to be the daily lot of more than half of mankind, despite the tremendous resources with which the world is endowed and the fantastic advances of science and technology.
The economic situation of the developing countries is hardly improving. It has even further deteriorated, and that is certainly the most serious threat to international peace and security. It is clear to all, in fact, that an order that allows half of the world to die of hunger and ignorance is not working towards peace and stability. 
Last Mat, at the end of the work of the eighteenth special session of the General Assembly, devoted to international economic co-operation, the Declaration adopted by the participants certainly sounded the alarm once again. That Declaration undoubtedly testifies to a greater awareness and should promote a positive change in international economic relations. It was in fact stressed that countries must draft their national policies so as to promote the liberalisation of trade and to respond with appropriate flexibility to the changes in the world economy.
From 3 to 14 September 1S90 the second United Nations Conference on the Least Developed Countries was held in Paris, focussing on the economic and social situation in those countries. In the Final Declaration, adopted at the end of the Conference, it was recommended that the international community pay particular attention to that category of countries, given the specific nature of the crucial problems facing them.
In this context, I should like to mention particularly the very disturbing situation of Africa. On this subject, the President of Egypt, Mohamed Hosni Mubarak, thon Chairman of the Organisation of African Unity, stated in his message on the occasion of the celebration of Africa Day on 25 May 1990, "The time has come for international public opinion to become aware of the tragedy raging in Africa. The time has come for real dialogue and solid and fruitful co-operation to develop between North and South. Debtor and creditor countries must do their utmost to find concrete and effective ways and means of improving the economic situation of the African countries and of easing their acute financial crisis."
We are obliged to note today that the resolutions for a solution to the critical economic situation in Africa have not been implemented. The programmes adopted by common agreement, with their many promises, have not been carried out. Indeed, 1990 is drawing to a close and the Programme of Action for African Recovery and Development 1986-1990, adopted by our Organisation four years ago, is still far from achieving the goals sat. That is why we urgently appeal to the developed countries finally to honour their commitment to provide sufficient resources to supplement and support Africa's development efforts.
The reality today is that African States are being crushed by the burden of external debt which has grows constantly over the years, nevertheless, I should like to pay a tribute here to the praiseworthy efforts of certain creditor countries that have agreed to a partial deferral or forgiveness of certain debts of the third-world countries in general and of certain African debts in particular. Benin has benefited from these generous and greatly appreciated actions. We hope that, in the context of global agreement, these gestures will be turned into systematic policy. There is no other way out if we are to avoid disaster.
Africa has already made end is still making enormous sacrifices. Many countries have, willy-nilly, adopted structural-adjustment programmes with the Bretton Moods institutions. We have courageously carried out economic and political reforms, improved our management systems, and combated corruption. Rave we not thus sufficiently lifted our part of the burden? But the harsh restrictions and many privations resulting from this must not plunge our peoples and States into despair, social unrest and political instability. It is thus more urgent today than ever before to build end strengthen hope for tomorrow's generations.
The curtains have barely been rung down on the World Summit for Children, which was held in Kew York from 29 to 30 September and in which I had the honour to participate on behalf of my country. A Declaration and a Plan of Action were adopted for the survival, protection and development of the child. The summit has been the success demanded by the importance of the question. My delegation is very grateful to the summit initiators and organizers and hopes that the positive results will be translated into concrete actions for millions of innocent human being.
But the people of tomorrow for whom we are trying to build a batter future may not reach adulthood if the growing threat that hangs over the human species because of the production of dangerous waste is not eliminated now by joint international action. 
Aware that the solution of ecological problems and the protection of the environment require co-ordination of States' activities sad initiatives, through the adoption of urgent decisions or subregional, regional or world Measures, Benin will participate actively in the organizing of the pan-African conference on the environment and lasting development that will be held in Bamako, Mali, and in the preparations for the United Nations Conference on Environment and Development, planned for June 1992 in Brazil. 
I should like to take this opportunity to inform the Assembly that the new Constitution, which will soon be put to & referendum in my country, provides clear provisions in the area of applying the resolutions and recommendations of certain international and inter-African organisations relating to the acceleration by States of the process of inclusion in national legislation of regulations and measures on protection of the environment as provided by international law.
Moreover, aware that the individual remains the subject and prime mover of any development and that there can be no real and lasting progress without freedom, new Benin, in accordance with the resolutions of the National Conference of Driving Forces of the Nation, held in Cotonou from 19 to 28 February 1990, has committed itself irreversibly to the road of building a State based on law and the active promotion and defence of human rights and the rights of peoples.
In fact, firmly resolved to take in hand and to assume fully its national destiny in unity and peace, the Beninese people, thus rediscovering its values and its profound traditions, has decided to implement a gradual change of regime. At the end of its work the Conference of Driving Forces of the Nation, set up a High Council for the Republic, given legislative prerogatives, and elected a Prime Minister, who formed the transition government to carry out all the changes, including the setting up of new institutions, which will be introduced during 1991.
Hence the press has been free and newspapers are multiplying in the country. The political parties set up are freely carrying out their activities. The main international instruments for the protection and defence of human rights have been ratified. There is a new atmosphere for the people of Benin.
As Members no doubt know, the Benin Commission on Human Sights has been set up: it includes personalities from various walks of life. We have also set up a League for the Defence of Human Rights, which also includes former political prisoners. 

I have the honour, the satisfaction and the pride to confirm that there are no longer any political prisoners in Benin. This has been fully recognised by Amnesty International in correspondence sent to me recently. Any further arrest or detention for political or ideological opinions has now been banned, and the people of Benin intend that it should always be so.
Allow me to say a few words on the completely new political context in which the general policy of the republic of Benin now lies. I crave your indulgence to speak about the political life of my country but, as representatives know, like the political life of each of your countries, it is reflected on its international relations.
In the Republic of Benin today a new way of thinking has been born with the democratic renewal that, with ardour and determination, has brought the essential elements of democracy - that is, a Government of the people, by the people and for the people.
Now, and I stress this, fundamental freedoms of all kinds, political pluralism, ideological non-alignment, separation of powers - legislative, and executive and the judiciary - and promotion and defence of human rights and the rights of peoples - all are concrete realities the people of Benin have been experiencing and implementing since the establishment of the democratic renewal.
With the democratic renewal, we want to attain a great objective, a great project, that is, the deep transformation of society in Benin and the eradication of fatalism. We want to create a new person, because we believe in a new Africa. One of the main principles of our undertaking is transparency - transparency in affairs of State, transparency in justice, transparency in management of the economy and of public property. 

In other words, the democratic renewal is aimed at giving new life to a people through building a State based on law and new hope to a continent for which the gloomiest of futures is regularly predicted.
We have dared to dream of a new world:
Everyone can appreciate that a country grouped among the least developed, not to say among the poorest of the world, which, in such a short time has managed to put in place so many positive conditions needs support of a special and exceptional kind, because it is carrying out a democratic process in keeping with the profound aspirations of its people.
This people, the people of Benin, recognise, with others, that between democracy and development there is a logical link and an almost mathematical relationship, which the National Conference of Cotonou graphically established. It is indisputable that the road leading to full democracy is long and full of pitfalls. But we have no other alternative to democracy.
This is why I should like to make an urgent appeal to the industrialised countries and to the international organisations to give massive aid to nascent democracies in such developing countries as Benin so that they may have at their disposal as soon as possible the necessary conditions and the means for consolidation and thereby avoid economic stagnation and all kinds of evils and scourges.
The forty-fifth session of the General Assembly of the United Nations will we ardently hope, make it possible for us to enhance our achievements in maintaining international peace and security.
We hope also that the understanding between the two super-Powers and the East-West rapprochement noted over the last two years will promote economic détente and will be turned into concrete measures aimed at easing the burden of the external debt of the developing countries and increasing assistance from the developed countries through substantial financial resources indispensable for carrying out viable socio-economic plans.
Now Benin calls whole-heartedly for this new international order. Having courageously assumed its share of responsibility, it hopes that it can count on international co-operation.
Forgive ,e. Sir, if I have abused your patience and that of the distinguished representatives. The present state of our world requires that we stress certain points. And I also wanted to express and share the hope of a people that has resolutely started out on the arduous road to freedom and that, determined to take charge and to conquer fear, wretchedness and fatalism through its own abilities, also looks forward to enjoying the international co-operation and solidarity in which it profoundly believes.
